DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 9, 11, 14, 17, 23, 30, 31, 37, 38 and 50-54 are pending in the instant invention.  According to the Amendments to the Claims, filed January 12, 2022, claims 1, 9, 11, 14, 17, 23, 31, 50 and 54 were amended and claims 2-8, 10, 12, 13, 15, 16, 18-22, 24-29, 32-36 and 39-49 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/038756, filed June 21, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/522,840, filed June 21, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on October 25, 2021, is acknowledged: a) Group I - claims 1, 9, 11, 14, 17, 23 and 30; and b) substituted purine having a structure represented by formula VIII - p. 92, MTK-130D.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted purines represented by the formula VIII, where L1 = -NHCH2-; R1 = -unsubstituted C1-8 alkyl; R2 = N; R3 = -unsubstituted C1-8 alkyl; R4 = -H; R5 = -unsubstituted C1-8 alkyl; R6 = N; and R7 = N, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted purines represented by the formula VIII, where L1 = -NHCH2-; R1 = -unsubstituted C1-8 alkyl or unsubstituted C2-8 alkenyl; R2 = N; R3 = -unsubstituted C1-8 alkyl; R4 = -H; R5 = -unsubstituted C1-8 alkyl; R6 = N; and R7 = N, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on June 25, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on June 25, 2021, the instant Markush claim was restricted to substituted purines represented by the formula VIII, where L1 = -NHCH2-; R1 = -unsubstituted C1-8 alkyl or unsubstituted C2-8 alkenyl; R2 = N; R3 = -unsubstituted C1-8 alkyl; R4 = -H; R5 = -unsubstituted C1-8 alkyl; R6 = N; and R7 = N, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on June 25, 2021.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted purines represented by the formula VIII.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 31, 37, 38 and 50-54, directed to a method of treating and/or preventing a disorder in a subject in need thereof, the method comprising administering… a substituted purine represented by the formula VIII, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on April 8, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on June 25, 2021, or the Final Rejection, mailed on November 12, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 12, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1, 9, 11, 14, 17, 23, 30, 31, 37, 38 and 50-54 is contained within.

Reasons for Allowance

	Claims 1, 9, 11, 14, 17, 23, 30, 31, 37, 38 and 50-55 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted purines represented by the formula VIII, as recited in claim 1.
	Consequently, the limitation on the core of the substituted purines represented by the formula VIII that is not taught or fairly suggested in the prior art is R1 on the periphery of the purine core.  This limitation is present in the recited species of claim 23.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by formula VIII:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 VIII

or a pharmaceutically acceptable salt thereof,

wherein:

	L1 is -NHCH2-, wherein -NH- is attached to the purine ring and -CH2- is attached to R1;
	R1 is CH2CH2CH3, CH(CH3)2, CH=CHCH3, or C(CH3)=CH2;
	R2 is N;
	R3 is C1-8 alkyl;
	R4 is H;
	R5 is C1-8 alkyl;
	R6 is N; and
	R7 is N.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R3 is C1-4 alkyl; and
	R5 is C1-4 alkyl.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R3 is CH3, CH2CH3, CH2CH2CH3, or CH(CH3)2; and
	R5 is CH3, CH2CH3, CH2CH2CH3, or CH(CH3)2.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is represented by formula X:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 X

or a pharmaceutically acceptable salt thereof.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:

---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R1 is CH2CH2CH3, CH=CHCH3, or C(CH3)=CH2;
	R3 is CH3; and
	R5 is CH3.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is formula VIIIa or formula VIIIb:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 VIIIa;

or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 VIIIb,

or a pharmaceutically acceptable salt thereof.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating PTEN induced kinase 1 activity in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 31, wherein the subject has a disease selected from the group consisting of cardiomyopathy, fibrosis, a mitochondrial disease, and a neurodegenerative disease.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 37, wherein the subject has cardiomyopathy.”---

	In claim 50, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 37, wherein the subject has fibrosis.”---

	In claim 51, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 37, wherein the subject has a mitochondrial disease.”---

	In claim 52, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 37, wherein the subject has a neurodegenerative disease.”---

	In claim 53, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 52, wherein the neurodegenerative disease is selected from the group consisting of amyotrophic lateral sclerosis, Huntington’s disease, and Parkinson’s disease.”---

	In claim 54, the entire text:
	has been deleted and replaced with the following:

---“	The method of claim 31, wherein the compound is formula VIIIa or formula VIIIb:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 VIIIa;

or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 VIIIb,

or a pharmaceutically acceptable salt thereof.”---

	For new claim 55, the following text is inserted:
---“	The method of claim 37, wherein the compound is formula VIIIa or formula VIIIb:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 VIIIa;

or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 VIIIb,

or a pharmaceutically acceptable salt thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Sommer S. Zimmerman (Reg. No. 73,449) on January 20, 2022.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624